                                                    Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 1 of 19



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                           UNITED STATES DISTRICT COURT
                                            7
                                                                                  DISTRICT OF ARIZONA
                                            8
                                            9       Angela Hernandez, individually, and on        No. ___________________________
                                                    behalf of all others similarly situated,
                                           10
                                                                         Plaintiff,               COLLECTIVE ACTION
                                           11                                                     COMPLAINT PURSUANT TO 29
BENDAU & BENDAU PLLC




                                                    v.                                            U.S.C. § 201, ET SEQ.
                                           12
                                                    Safety Drugs, Inc., an Arizona
                       Phoenix, AZ 85060




                                           13       Corporation; Nathan Kaplan and Jane
                        P.O. Box 97066




                                                    Doe Kaplan, a Married Couple; Vincent
                                           14       Chiarelli and Jane Doe Chiarelli, a
                                                    Married Couple; and Harvey Hill and
                                           15       Jane Doe Hill, a Married Couple,
                                           16                            Defendants.
                                           17
                                           18            Plaintiff, Angela Hernandez (“Plaintiff”), individually, and on behalf of all other
                                           19
                                                persons similarly situated, alleges as follows:
                                           20
                                                                              PRELIMINARY STATEMENT
                                           21
                                           22            1.     Plaintiff brings this action on behalf of himself and all similarly-situated
                                           23   current and former Medical Courier/Delivery Drivers1 of Defendants Safety Drugs, Inc.;
                                           24
                                           25
                                                1
                                           26          For the purposes of this Complaint, “Medical Courier/Delivery Drivers” is
                                                exclusively a job title used for the purpose of classifying the putative class of similarly
                                           27   situated individuals, is not necessarily the job title of the Plaintiffs and putative class, and
                                           28
                                                                                               -1-
                                           29
                                           30
                                                    Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 2 of 19



                                                Nathan Kaplan and Jane Doe Kaplan, Vincent Chiarelli and Jane Doe Chiarelli, and
                                            1
                                            2   Harvey Hill and Jane Doe Hill.2
                                            3           2.    Plaintiff, individually, and on behalf of all others similarly-situated, brings
                                            4
                                                this action against Defendants for their unlawful failure to pay overtime in violation of
                                            5
                                                the Fair Labor Standards Act, 29 U.S.C. § 201-219 (the “FLSA”).
                                            6
                                            7           3.    Plaintiff brings a collective action under the FLSA to recover the unpaid
                                            8   overtime owed to her individually and on behalf of all other similarly-situated employees,
                                            9
                                                current and former, of Defendants. Members of the Collective Action are referred to as
                                           10
                                                the “Collective Members.”
                                           11
BENDAU & BENDAU PLLC




                                           12           4.    The Collective Members are all current and former Drivers who were
                       Phoenix, AZ 85060




                                           13   employed by Defendants at any time starting three years before this Complaint was filed,
                        P.O. Box 97066




                                           14
                                                up to the present.
                                           15
                                                        5.    This is an action for unpaid wages, liquidated damages, interest, attorneys’
                                           16
                                           17   fees, and costs under the FLSA.

                                           18           6.    The FLSA was enacted “to protect all covered workers from substandard
                                           19
                                                wages and oppressive working hours.” Under the FLSA, employers must pay all non-
                                           20
                                                exempt employees an overtime premium for all time spent working in excess of 40 hours
                                           21
                                           22   per week.

                                           23
                                           24
                                                has no bearing or relation to any specialization, skill, education, training, or other
                                           25   qualification that might otherwise be associated with such a job title.
                                           26   2
                                                      All Defendants to this action are collectively referred to as either “Safety Drug” or
                                           27   “Defendants” unless specified otherwise.
                                           28
                                                                                              -2-
                                           29
                                           30
                                                  Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 3 of 19



                                                       7.      Defendants engaged in the regular policy and practice of subjecting
                                            1
                                            2   Plaintiff and the Collective Members to their policy and practice of failing and/or
                                            3   refusing to pay them one and one-half times their regular rates of pay for all time they
                                            4
                                                worked in excess of 40 hours per week, in violation of 29 U.S.C. § 207(a).
                                            5
                                                       8.      Therefore, Defendants did not pay Plaintiff or the Collective Members the
                                            6
                                            7   applicable overtime rate, in violation of 29 U.S.C. § 207.
                                            8                                  JURISDICTION AND VENUE
                                            9
                                                       9.      Plaintiff realleges and incorporates by reference all allegations in all
                                           10
                                                preceding paragraphs.
                                           11
BENDAU & BENDAU PLLC




                                           12          10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                       Phoenix, AZ 85060




                                           13   29 U.S.C. § 201, et seq. because this action arises under the Constitution and laws of the
                        P.O. Box 97066




                                           14
                                                United States.
                                           15
                                                       11.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)
                                           16
                                           17   because acts giving rise to the claims of Plaintiff and the Collective Members occurred

                                           18   within the District of Arizona, and Defendants regularly conduct business in and have
                                           19
                                                engaged in the conduct alleged in the Complaint – and, thus, are subject to personal
                                           20
                                                jurisdiction in – this judicial district.
                                           21
                                           22                                               PARTIES

                                           23          12.     Plaintiff realleges and incorporates by reference all allegations in all
                                           24
                                                preceding paragraphs.
                                           25
                                           26
                                           27
                                           28
                                                                                              -3-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 4 of 19



                                                       13.    At all times material to the matters alleged in this Complaint, Plaintiff is an
                                            1
                                            2   individual residing in Maricopa County, Arizona, and is a former employee of
                                            3   Defendants.
                                            4
                                                       14.    At all material times, Plaintiff is a full-time, non-exempt employee of
                                            5
                                                Defendants who has worked for Defendants from approximately March 2018 through
                                            6
                                            7   approximately July 2019.
                                            8          15.    Throughout Plaintiff’s entire employment, he has been paid as an hourly
                                            9
                                                employee at a rate of $13.50 per hour.
                                           10
                                                       16.    At all material times, Plaintiff was employed by Defendants. Defendants
                                           11
BENDAU & BENDAU PLLC




                                           12   employed Plaintiff to perform various delivery services, which generally consisted of, but
                       Phoenix, AZ 85060




                                           13   was not limited to, delivering oral medications, injectables, I.V. therapies, medicinal
                        P.O. Box 97066




                                           14
                                                compounds, and consulting services to skilled nursing facilities, assisted living and
                                           15
                                                independent living communities, care homes, and hospices throughout Arizona, and other
                                           16
                                           17   similar work that Defendants required her to do.

                                           18          17.    At all material times, Plaintiff was an employee of Defendants as defined
                                           19
                                                by the FLSA, 29 U.S.C. § 203(e)(1) and was a non-exempt employee under 29 U.S.C. §
                                           20
                                                213(a)(1).
                                           21
                                           22          18.    Plaintiff has given her written consent to be a party Plaintiff in this action

                                           23   pursuant to 29 U.S.C. § 216(b), a true and accurate copy of which is attached to this
                                           24
                                                Complaint as “Exhibit A.”
                                           25
                                                       19.    Plaintiff brings this action on behalf of herself and on behalf of all other
                                           26
                                           27   persons similarly situated who are current or former Medical Courier/Delivery Drivers of

                                           28
                                                                                             -4-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 5 of 19



                                                Defendants, including but not limited to Medical Courier/Delivery Drivers who agree in
                                            1
                                            2   writing to join this action seeking recovery under the FLSA.
                                            3          20.    Plaintiff brings this action on behalf of herself and on behalf of all other
                                            4
                                                similarly situated current and former employees of Defendants–specifically, Medical
                                            5
                                                Courier/Delivery Drivers who were not paid one and one-half times their regular rates of
                                            6
                                            7   pay for all time worked in excess of 40 hours in any given workweek and whose wages,
                                            8   therefore, were non-compliant with the FLSA.
                                            9
                                                       21.    Safety Drugs is an independently owned and operated long term care
                                           10
                                                pharmacy that provides oral medications, injectables, I.V. therapies, medicinal
                                           11
BENDAU & BENDAU PLLC




                                           12   compounds, and consulting services to skilled nursing facilities, assistant living and
                       Phoenix, AZ 85060




                                           13   independent living communities, care homes, and hospices throughout Arizona.
                        P.O. Box 97066




                                           14
                                                       22.    Defendant Safety Drugs, Inc. is an Arizona corporation, authorized to do
                                           15
                                                business in the State of Arizona and was at all relevant times Plaintiff’s and the
                                           16
                                           17   Collective Members’ employer as defined by 29 U.S.C. § 203(d).

                                           18          23.    Under the FLSA, Defendant Safety Drugs, Inc. is an employer. The FLSA
                                           19
                                                defines “employer” as any person who acts directly or indirectly in the interest of an
                                           20
                                                employer in relation to an employee. At all relevant times, Defendant Safety Drugs, Inc.
                                           21
                                           22   had the authority to hire and fire employees, supervised and controlled work schedules or

                                           23   the conditions of employment, determined the rate and method of payment, and
                                           24
                                                maintained employment records in connection with Plaintiff’s and the Collective
                                           25
                                                Members’ employment with Defendants. As a person who acted in the interest of
                                           26
                                           27
                                           28
                                                                                             -5-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 6 of 19



                                                Defendants in relation to the company’s employees, Defendant Safety Drugs, Inc. is
                                            1
                                            2   subject to individual under the FLSA.
                                            3          24.    Defendant Nathan Kaplan and Jane Doe Kaplan are, upon information and
                                            4
                                                belief, husband and wife. They have caused events to take place giving rise to the claims
                                            5
                                                in this Complaint as to which their marital community is fully liable Nathan Kaplan and
                                            6
                                            7   Jane Doe Kaplan are owners of Safety Drugs, Inc., and were at all relevant times
                                            8   Plaintiff’s and the Collective Members’ employer as defined by the FLSA, 29 U.S.C. §
                                            9
                                                203(d).
                                           10
                                                       25.    Under the FLSA, Defendants Nathan Kaplan and Jane Doe Kaplan are
                                           11
BENDAU & BENDAU PLLC




                                           12   employers. The FLSA defines “employer” as any individual who acts directly or
                       Phoenix, AZ 85060




                                           13   indirectly in the interest of an employer in relation to an employee. Nathan Kaplan and
                        P.O. Box 97066




                                           14
                                                Jane Doe Kaplan are the owners of Safety Drugs, Inc. At all relevant times, they had the
                                           15
                                                authority to hire and fire employees, supervised and controlled work schedules or the
                                           16
                                           17   conditions of employment, determined the rate and method of payment, and maintained

                                           18   employment records in connection with Plaintiff’s and the Collective Members’
                                           19
                                                employment with Defendants. As persons who acted in the interest of Defendants in
                                           20
                                                relation to the company’s employees, Nathan Kaplan and Jane Doe Kaplan are subject to
                                           21
                                           22   individual liability under the FLSA.

                                           23          26.    Defendant Vincent Chiarelli and Jane Doe Chiarelli are, upon information
                                           24
                                                and belief, husband and wife. They have caused events to take place giving rise to the
                                           25
                                                claims in this Complaint as to which their marital community is fully liable Vincent
                                           26
                                           27   Chiarelli and Jane Doe Chiarelli are owners of Safety Drugs, Inc., and were at all relevant

                                           28
                                                                                            -6-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 7 of 19



                                                times Plaintiff’s and the Collective Members’ employer as defined by the FLSA, 29
                                            1
                                            2   U.S.C. § 203(d).
                                            3          27.    Under the FLSA, Defendants Vincent Chiarelli and Jane Doe Chiarelli are
                                            4
                                                employers. The FLSA defines “employer” as any individual who acts directly or
                                            5
                                                indirectly in the interest of an employer in relation to an employee. Vincent Chiarelli and
                                            6
                                            7   Jane Doe Chiarelli are the owners of Safety Drugs, Inc. At all relevant times, they had
                                            8   the authority to hire and fire employees, supervised and controlled work schedules or the
                                            9
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           10
                                                employment records in connection with Plaintiff’s and the Collective Members’
                                           11
BENDAU & BENDAU PLLC




                                           12   employment with Defendants. As persons who acted in the interest of Defendants in
                       Phoenix, AZ 85060




                                           13   relation to the company’s employees, Vincent Chiarelli and Jane Doe Chiarelli are
                        P.O. Box 97066




                                           14
                                                subject to individual liability under the FLSA.
                                           15
                                                       28.    Defendant Harvey Hill and Jane Doe Hill are, upon information and belief,
                                           16
                                           17   husband and wife. They have caused events to take place giving rise to the claims in this

                                           18   Complaint as to which their marital community is fully liable Harvey Hill and Jane Doe
                                           19
                                                Hill are owners of Safety Drugs, Inc., and were at all relevant times Plaintiff’s and the
                                           20
                                                Collective Members’ employer as defined by the FLSA, 29 U.S.C. § 203(d).
                                           21
                                           22          29.    Under the FLSA, Defendants Harvey Hill and Jane Doe Hill are employers.

                                           23   The FLSA defines “employer” as any individual who acts directly or indirectly in the
                                           24
                                                interest of an employer in relation to an employee. Vi Harvey Hill and Jane Doe Hill are
                                           25
                                                the owners of Safety Drugs, Inc. At all relevant times, they had the authority to hire and
                                           26
                                           27   fire employees, supervised and controlled work schedules or the conditions of

                                           28
                                                                                             -7-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 8 of 19



                                                employment, determined the rate and method of payment, and maintained employment
                                            1
                                            2   records in connection with Plaintiff’s and the Collective Members’ employment with
                                            3   Defendants. As persons who acted in the interest of Defendants in relation to the
                                            4
                                                company’s employees, Harvey Hill and Jane Doe Hill are subject to individual liability
                                            5
                                                under the FLSA.
                                            6
                                            7          30.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                            8   Defendants gave consent to, ratified, and authorized the acts of all other Defendants, as
                                            9
                                                alleged in this Complaint.
                                           10
                                                       31.    Defendants, and each of them, are sued in both their individual and
                                           11
BENDAU & BENDAU PLLC




                                           12   corporate capacities.
                       Phoenix, AZ 85060




                                           13          32.    Defendants are jointly and severally liable for the injuries and damages
                        P.O. Box 97066




                                           14
                                                sustained by Plaintiff and the Collective Members.
                                           15
                                                       33.    At all relevant times, Plaintiff and the Collective Members were
                                           16
                                           17   “employees” of Defendants as defined by the FLSA, 29 U.S.C. § 201, et seq.

                                           18          34.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                           19
                                                Defendants.
                                           20
                                                       35.    At all relevant times, Defendants were and continue to be “employers” as
                                           21
                                           22   defined by FLSA, 29 U.S.C. § 201, et seq.

                                           23          36.    Defendants individually and/or through an enterprise or agent, directed and
                                           24
                                                exercised control over Plaintiff’s and the Collective Members’ work and wages at all
                                           25
                                                relevant times.
                                           26
                                           27
                                           28
                                                                                             -8-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 9 of 19



                                                       37.    At all relevant times, Plaintiff and the Collective Members, in their work
                                            1
                                            2   for Defendants, were engaged in commerce or the production of goods for commerce.
                                            3          38.    At all relevant times, Plaintiff and the Collective Members, in their work
                                            4
                                                for Defendants, were employed by an enterprise engaged in commerce that had annual
                                            5
                                                gross sales of at least $500,000.
                                            6
                                            7                                 FACTUAL ALLEGATIONS
                                            8          39.    Plaintiff realleges and incorporates by reference all allegations in all
                                            9
                                                preceding paragraphs.
                                           10
                                                       40.    On approximately March 1, 2018, Plaintiff began employment with
                                           11
BENDAU & BENDAU PLLC




                                           12   Defendants as a Medical Courier/Delivery Drivers, performing various repetitive tasks
                       Phoenix, AZ 85060




                                           13   such as delivering oral medications, injectables, I.V. therapies, medicinal compounds,
                        P.O. Box 97066




                                           14
                                                and consulting services to skilled nursing facilities, assisted living and independent living
                                           15
                                                communities, care homes, and hospices throughout Arizona, and other similar work that
                                           16
                                           17   Defendants required her to do.

                                           18          41.    Al all relevant times, Plaintiff and the Collective Members, collectively,
                                           19
                                                have performed work as Medical Courier/Delivery Drivers for Defendants.
                                           20
                                                       42.    At all relevant times, Defendants did not pay Plaintiff or the Collective
                                           21
                                           22   Members one- and one-half times their regular rates of pay for all time spent working in

                                           23   excess of 40 hours in a given workweek.
                                           24
                                                       43.    Plaintiff and the Collective Members are and were non-exempt employees.
                                           25
                                           26
                                           27
                                           28
                                                                                             -9-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 10 of 19



                                                       44.    From the beginning of Plaintiff’s and the Collective Members’ employment
                                            1
                                            2   through the present day, Defendants failed to properly compensate Plaintiff and the
                                            3   Collective Members for all of their overtime hours.
                                            4
                                                       45.    At all relevant times, Plaintiff and the Collective Members were paid
                                            5
                                                exclusively on an hourly basis.
                                            6
                                            7          46.    At all relevant times, Defendants, acting pursuant to company-wide policy
                                            8   and practice, deducted one half-hour of time from each and every shift that Plaintiff and
                                            9
                                                the Collective Members worked for Defendants for lunch breaks, regardless of whether
                                           10
                                                Plaintiff and the Collective Members actually took a lunch break.
                                           11
BENDAU & BENDAU PLLC




                                           12          47.    Plaintiff and the Collective Members generally either did not take lunch
                       Phoenix, AZ 85060




                                           13   breaks or were required to and did continue to work through lunches, such that no break
                        P.O. Box 97066




                                           14
                                                for lunch was actually allotted by Defendants. Nonetheless, Defendants deducted such
                                           15
                                                time from each and every shift that Plaintiff and the Collective Members worked for
                                           16
                                           17   Defendants

                                           18          48.    Such conduct on the part of Defendants violated the FLSA, 29 U.S.C. §
                                           19
                                                207(a).
                                           20
                                                       49.    Plaintiff and the Collective Members were not managers.
                                           21
                                           22          50.    Plaintiff and the Collective Members did not have supervisory authority

                                           23   over any employees, did not possess the authority to hire or fire employees, did not
                                           24
                                                possess authority to make critical job decisions with respect to any of Defendants’
                                           25
                                                employees, did not direct the work of two or more employees, and did not exercise
                                           26
                                           27   discretion and independent judgment with respect to matters of significance.

                                           28
                                                                                           -10-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 11 of 19



                                                       51.    Plaintiff’s and the Collective Members’ primary duty was not the
                                            1
                                            2   management of the enterprise in which they were employed or any recognized
                                            3   department of the enterprise.
                                            4
                                                       52.    From the beginning of Plaintiff’s and the Collective Members’ employment
                                            5
                                                through the present day, Defendants failed to properly compensate them for any of their
                                            6
                                            7   overtime hours.
                                            8          53.    Defendants knew that – or acted with reckless disregard as to whether –
                                            9
                                                their refusal or failure to properly compensate Plaintiff and the Collective Members over
                                           10
                                                the course of their employment would violate federal and state law, and Defendants were
                                           11
BENDAU & BENDAU PLLC




                                           12   aware of the FLSA overtime wage requirements during Plaintiffs’ and the Collective
                       Phoenix, AZ 85060




                                           13   Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                        P.O. Box 97066




                                           14
                                                the FLSA.
                                           15
                                                       54.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                           16
                                           17   and the Collective Members of their rights under the FLSA.

                                           18          55.    Therefore, in a given workweek, and during each and every workweek of
                                           19
                                                Plaintiff’s and the Collective Members’ employment with Defendants, Plaintiff and the
                                           20
                                                Collective Members were subject to Defendants’ policy and practice of not paying one-
                                           21
                                           22   and one-half times Plaintiff’s and the Collective Members’ regular rates of pay for all

                                           23   hours worked in excess of 40 hours in a given workweek.
                                           24
                                                       56.    In a given workweek, and during each and every workweek of Plaintiff’s
                                           25
                                                and the Collective Members’ employment with Defendants, Plaintiff and the Collective
                                           26
                                           27   Members worked more than 40 hours but were not paid the applicable one and one half

                                           28
                                                                                           -11-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 12 of 19



                                                times Plaintiff’s and the Collective Members’ regular rates of pay for time they spent
                                            1
                                            2   working in excess of 40 hours.
                                            3            57.   Plaintiff believes and therefore claims that Defendants subjected each and
                                            4
                                                every Medical Courier/Delivery Driver that they employed, including Plaintiff and the
                                            5
                                                Collective Members, to their policy and practice of not paying one- and one-half times
                                            6
                                            7   Plaintiff’s and the Collective Members’ regular rates of pay for all hours worked in
                                            8   excess of 40 in a given workweek.
                                            9
                                                         58.   Plaintiff and the Collective Members are covered employees within the
                                           10
                                                meaning of the Fair Labor Standards Act (“FLSA”).
                                           11
BENDAU & BENDAU PLLC




                                           12            59.   Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                       Phoenix, AZ 85060




                                           13   and the Collective Members of their rights under the FLSA.
                        P.O. Box 97066




                                           14
                                                         60.   Defendants individually and/or through an enterprise or agent, directed and
                                           15
                                                exercised control over Plaintiff’s and Collective Members’ work and wages at all relevant
                                           16
                                           17   times.

                                           18            61.   Due to Defendants’ illegal wage practices, Plaintiff and the Collective
                                           19
                                                Members are entitled to recover from Defendants compensation for unpaid overtime
                                           20
                                                wages, an additional amount equal amount as liquidated damages, interest, and
                                           21
                                           22   reasonable attorney’s fees and costs of this action under 29 U.S.C. § 216(b).

                                           23                          COLLECTIVE ACTION ALLEGATIONS
                                           24
                                                         62.   Plaintiff realleges and incorporates by reference all allegations in all
                                           25
                                                preceding paragraphs.
                                           26
                                           27
                                           28
                                                                                             -12-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 13 of 19



                                                       63.     Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) on her own
                                            1
                                            2   behalf and as a representative of individuals similarly situated who are current or former
                                            3   Maintenance Technicians of Defendants.
                                            4
                                                       64.     At all times material, Defendants paid Plaintiff and the Collective Members
                                            5
                                                at a fixed hourly rate.
                                            6
                                            7          65.     Defendants subjected all of their Maintenance Technicians, including
                                            8   Plaintiff and the Collective Members, to their policy and practice of not paying their
                                            9
                                                Maintenance Technicians one- and one-half times their regular rates of pay for all hours
                                           10
                                                they spent working in excess of 40 hours in a given workweek, in violation of 29 U.S.C.
                                           11
BENDAU & BENDAU PLLC




                                           12   § 207(a).
                       Phoenix, AZ 85060




                                           13          66.     At all times material, Plaintiff and the Collective Members are and have
                        P.O. Box 97066




                                           14
                                                been similarly situated, have had substantially similar job requirements and pay
                                           15
                                                provisions, and are and have been subject to Defendants’ decision, policy, plan, and
                                           16
                                           17   common programs, practices, procedures, protocols, routines, and rules of willfully

                                           18   subjecting Plaintiff and the Collective Members to their policy and practice of not paying
                                           19
                                                their Medical Courier/Delivery Drivers one and one half times their regular rates of pay
                                           20
                                                for all time they spent working in excess of 40 hours in a given workweek, in violation of
                                           21
                                           22   29 U.S.C. § 207(a).

                                           23          67.     Plaintiff’s claims stated in this complaint are essentially the same as those
                                           24
                                                of the Collective Members. This action is properly maintained as a collective action
                                           25
                                                because in all pertinent aspects the employment relationship of individuals similarly
                                           26
                                           27   situated to Plaintiff is identical or substantially similar.

                                           28
                                                                                              -13-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 14 of 19



                                                       68.    Plaintiff and the Collective Members were each compensated on an hourly
                                            1
                                            2   basis for the duration of their employment with Defendants.
                                            3          69.    The Collective Members perform or have performed the same or similar
                                            4
                                                work as Plaintiff.
                                            5
                                                       70.    Defendants’ failure to pay overtime compensation required by the FLSA
                                            6
                                            7   results from generally applicable policies or practices and does not depend on the
                                            8   personal circumstances of Plaintiff or the Collective Members.
                                            9
                                                       71.    While Plaintiff and Defendants have described Plaintiff’s and the
                                           10
                                                Collective Members’ job titles as Medical Courier/Delivery Drivers, the specific job titles
                                           11
BENDAU & BENDAU PLLC




                                           12   or precise job responsibilities of each Collective Member does not prevent collective
                       Phoenix, AZ 85060




                                           13   treatment.
                        P.O. Box 97066




                                           14
                                                       72.    All Collective Members, irrespective of their particular job requirements
                                           15
                                                and job titles, are entitled to proper overtime wage compensation for all hours worked in
                                           16
                                           17   excess of 40 in a given workweek.

                                           18          73.    Although the exact amount of damages may vary among the Collective
                                           19
                                                Members, the damages for the Collective Members can be easily calculated by a simple
                                           20
                                                formula. The claims of all Collective Members arise from a common nucleus of facts.
                                           21
                                           22   Liability is based on a systematic course of wrongful conduct by the Defendants that

                                           23   caused harm to all of the Collective Members.
                                           24
                                                       74.    As such, Plaintiff bring his FLSA overtime wage claim as a collective
                                           25
                                                action on behalf of the following class:
                                           26
                                           27
                                           28
                                                                                           -14-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 15 of 19



                                                              The FLSA Collective Members are all of Defendants’ current
                                            1
                                                              and former Medical Courier/Delivery Drivers, and/or all other
                                            2                 Hourly Employees of Defendants whose hours were
                                                              automatically deducted by one half-hour per shift for lunch,
                                            3                 starting three years before this lawsuit was filed up to the
                                            4                 present.

                                            5           75.   Defendants’ unlawful conduct, as described in this Collective Action
                                            6
                                                Complaint, is pursuant to Defendants’ corporate policy or practice of minimizing labor
                                            7
                                                costs by refusing and/or failing to properly compensate its employees according to the
                                            8
                                            9   FLSA.

                                           10           76.   Defendants are aware or should have been aware that federal law prohibited
                                           11
BENDAU & BENDAU PLLC




                                                them from not paying their Medical Courier/Delivery Drivers –namely, Plaintiff and the
                                           12
                                                Collective Members–an overtime premium wage for all time spent working in excess of
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   40 hours per given workweek.

                                           15           77.   Defendants’ unlawful conduct has been widespread, repeated, and
                                           16
                                                consistent.
                                           17
                                                        78.   This action is properly brought and maintained as an opt-in collective
                                           18
                                           19   action pursuant to 29 U.S.C. § 216(b).

                                           20           79.   Upon information and belief, the individuals similarly situated to Plaintiff
                                           21   include more than fifty (50) Medical Courier/Delivery Drivers currently and/or formerly
                                           22
                                                employed by Defendants, and Plaintiffs are unable to state the precise number of
                                           23
                                           24   similarly-situated employees because that information is solely in Defendants’

                                           25   possession, custody, or control, but it can be readily ascertained from their employment
                                           26   records and the records of Defendants’ payroll processor.
                                           27
                                           28
                                                                                           -15-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 16 of 19



                                                       80.    Notice can be provided to the Collective Members by First Class Mail to
                                            1
                                            2   the last address known to Defendants, via email at the last known email address known to
                                            3   Defendants, and by text message to the last known telephone number known to
                                            4
                                                Defendants.
                                            5
                                                                                        DAMAGES
                                            6
                                            7          81.    Plaintiff realleges and incorporates by reference all allegations in all
                                            8   preceding paragraphs.
                                            9
                                                       82.    Plaintiff and the Collective Members are entitled to recover overtime
                                           10
                                                compensation for the hours they worked in excess of 40 per given workweek for which
                                           11
BENDAU & BENDAU PLLC




                                           12   they were not paid at the federally mandated one- and one-half times their regular rates of
                       Phoenix, AZ 85060




                                           13   pay for all hours worked in excess of 40 in a given workweek.
                        P.O. Box 97066




                                           14
                                                       83.    Plaintiff and the Collective Members are also entitled to an amount equal to
                                           15
                                                all of their unpaid wages as liquidated damages. 29 U.S.C. § 216(b).
                                           16
                                           17          84.    Plaintiff and the Collective Members are also entitled to recover their

                                           18   attorney’s fees and costs as required by the FLSA. 29 U.S.C. § 216(b).
                                           19
                                                                  COUNT ONE: FAIR LABOR STANDARDS ACT
                                           20                          FAILURE TO PAY OVERTIME
                                           21          85.    Plaintiff realleges and incorporates by reference all allegations in all
                                           22
                                                preceding paragraphs.
                                           23
                                           24          86.    At all relevant times, Defendants did not pay Plaintiff or the Collective

                                           25   Members one- and one-half times their regular rates of pay for all time spent working in
                                           26   excess of 40 hours in a given workweek.
                                           27
                                           28
                                                                                            -16-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 17 of 19



                                                       87.    Defendants engaged in such conduct in direct violation of 29 U.S.C. §
                                            1
                                            2   207(a).
                                            3          88.    As such, unpaid overtime wages for such time Plaintiff and the Collective
                                            4
                                                Members worked in excess of 40 hours per given workweek are owed to Plaintiff and the
                                            5
                                                Collective Members.
                                            6
                                            7          89.    Defendants knew that – or acted with reckless disregard as to whether –
                                            8   their refusal or failure to properly compensate Plaintiff and the Collective Members over
                                            9
                                                the course of their employment would violate federal and state law, and Defendants were
                                           10
                                                aware of the FLSA overtime wage requirements during Plaintiff’s and the Collective
                                           11
BENDAU & BENDAU PLLC




                                           12   Members’ employment. As such, Defendants’ conduct constitutes a willful violation of
                       Phoenix, AZ 85060




                                           13   the FLSA.
                        P.O. Box 97066




                                           14
                                                       90.    Plaintiff and the Collective Members are therefore entitled to compensation
                                           15
                                                for their unpaid overtime wages at an hourly rate, to be proven at trial, plus an additional
                                           16
                                           17   equal amount as liquidated damages, together with interest, reasonable attorney’s fees,

                                           18   and costs.
                                           19
                                                       WHEREFORE, Plaintiff, Angela Hernandez, individually, and on behalf of all
                                           20
                                                other similarly situated persons, requests that this Court grant the following relief in
                                           21
                                           22   Plaintiff’s and the Collective Members’ favor, and against Defendants:

                                           23          A.     For the Court to declare and find that the Defendants committed one or
                                           24
                                                              more of the following acts:
                                           25
                                                              i.     violated overtime provisions of the FLSA, 29 U.S.C. § 207, by
                                           26
                                           27                        failing to pay proper overtime wages;

                                           28
                                                                                            -17-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 18 of 19



                                                              ii.      willfully violated overtime provisions of the FLSA, 29 U.S.C. § 207;
                                            1
                                            2          B.     For the Court to award damages in the amounts of all unpaid overtime
                                            3                 compensation due and owing to Plaintiff and the Collective Members for
                                            4
                                                              time they spent working in excess of 40 hours per given workweek;
                                            5
                                                       C.     For the Court to award compensatory damages, including liquidated
                                            6
                                            7                 damages pursuant to 29 U.S.C. § 216(b), in amounts to be determined at
                                            8                 trial;
                                            9
                                                       D.     For the Court to award prejudgment and post-judgment interest on any
                                           10
                                                              damages awarded;
                                           11
BENDAU & BENDAU PLLC




                                           12          E.     For the Court to award Plaintiff’s and the Collective Members’ reasonable
                       Phoenix, AZ 85060




                                           13                 attorneys’ fees and costs of the action pursuant to 29 U.S.C. § 216(b) and
                        P.O. Box 97066




                                           14
                                                              all other causes of action set forth in this Complaint;
                                           15
                                                       F.     For the Court to provide reasonable incentive awards for each named
                                           16
                                           17                 Plaintiff to compensate them for the time they spent attempting to recover

                                           18                 wages for the Collective Members and for the risks they took in doing so;
                                           19
                                                              and
                                           20
                                                       G.     Such other relief as this Court deems just and proper.
                                           21
                                           22               REQUEST FOR COLLECTIVE ACTION CERTIFICATION

                                           23          As to Count I of this Complaint, Plaintiff requests that the Court designate this
                                           24
                                                action as a collective action on behalf of the FLSA Collective Members and promptly
                                           25
                                                issue a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the
                                           26
                                           27   FLSA opt-in class, apprising them of the pendency of this action, and permitting them to

                                           28
                                                                                            -18-
                                           29
                                           30
                                                 Case 2:19-cv-04754-SMB Document 1 Filed 07/18/19 Page 19 of 19



                                                timely assert FLSA claims in this action by filing individual Consent to Sue Forms
                                            1
                                            2   pursuant to 29 U.S.C. § 216(b).
                                            3                                     JURY TRIAL DEMAND
                                            4
                                                      Plaintiffs demand a trial by jury on all issues so triable.
                                            5
                                                      RESPECTFULLY SUBMITTED this 18th day of July, 2019.
                                            6
                                            7                                              BENDAU & BENDAU PLLC
                                            8                                                      By: /s/ Clifford P. Bendau, II
                                            9                                                      Clifford P. Bendau, II
                                                                                                   Christopher J. Bendau
                                           10                                                      Attorneys for Plaintiff
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                            -19-
                                           29
                                           30
